DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 1 March 2021. Claims 2, 11, and 20 have been cancelled. Claims 1, 3, 10, and 19 have been amended. Claims 21-23 have been added. Claims 1, 3-10, 12-19, and 21-23 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 1 March 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-20 (now claims 1, 3-10, 12-19, and 21-23 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 7 October 2020, Applicant provides the following remarks:

"...During the interview...Examiner and Applicant’s representative discussed the Examiner’s finding that FIG. 5 and the active displaying of lifecycle phase scores by the graphical user interface illustrated in FIG. 5 with the McRO decision and represents integration of any identifiable abstract idea…Applicant has focused the combined features in claims 1, 10, and 19 on updating the active display of the lifecycle phase scores, which is similar to the McRO case…Applicant respectfully submits that amended claim 1, 10, and 19 are patent eligible because amended claims 1, 10, and 19 integrate any identifiable abstract idea into a practical application in a manner that is similar to the McRO case... "

In response, Examiner initially maintains that the claims as amended remain generally directed to 
In response, Examiner respectfully maintains that the claims as presented remain directed to the abstract idea of recommending remuneration vehicles (e.g., payment products) based on transaction data for a source (e.g., a merchant or vendor), which is reasonably considered to be method of Organizing Human Activity namely: (1) fundamental economic principles or practices (e.g., methods of receiving and processing payments for goods and services; (2) commercial interactions (e.g., method of advertising, marketing or sales activities or behaviors, and business relations). Further, the claims as amended recite ineligible Mathematical Concepts and/or processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Examiner respectfully maintains that one of ordinary skill in the art would readily understand that given sets of data characterizing a source/merchant and data related to benefits and attributes of payment products, one of ordinary skill in the art would be reasonably expedited to be capable of comparing the products to the merchant characteristics and recommend a product by employing by human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed 

Examiner agrees, generally, with Applicant’s remarks pertaining to the Interview conducted 25 February 2021. However, Examiner respectfully disagrees that the present form of the claims conveys the programming elements of the broader disclosure which could serve to establish an additional element which integrates the ineligible subject matter into a practical application of the exception.  

With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 10 as presented by amendment, includes the recited server, interface devices, data storage server, and the processor. Applicant does not present arguments with respect to these elements. Consideration of these elements as additional technical elements under Step 2A prong 2 and Step 2B of the 2019 PEG is maintained as presented in the previous Office Action and as maintained herein. 

Claim 10 has been amended to further include: (1) one or more graphical user interfaces; and (2) one or more source interface devices. With respect to these elements, the one or more graphical user interfaces are identified as being generated responsive to the generating of the one or more remuneration vehicle recommendations and clustering of the remuneration vehicles. The interfaces are further identified as “actively displaying” lifecycle phase scores on the recited source interface devices. The claim further indicates that a subset of graphical user interfaces to 

As an initial matter, Examiner notes the terminology “actively display” as it pertains generated graphical user interface. Under a broadest reasonable interpretation of this term, any generic computer display actively displays data and/or screen elements. Pursuant to the discussion conducted on during the aforementioned Interview, Examiner understands Applicant intends to convey a generation of active selectable links/representations for each lifecycle element. Further, the selectable graphical elements a compiled with underlying programming to generate subset screens upon a user selection. Examiner maintains that this functionality is not evident by the indication that the scores are actively displayed. Rather, a generic interface using the inherent graphical display capacities of a generic device is capable of actively displaying elements and receiving inputs. Reading further functionality in the term “actively display” would be to import limitations from the specification into the claim. Accordingly, these elements, at least as presented are limited to use of a generic device to store, retrieve, and display data elements, generally, and therefore constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory, displaying information, performing repetitive calculations, and communicating data over a computer network.  




NOTE: For Applicant’s Benefit, Examiner maintains that amendments to specify the processor (1): generates a graphical user interface based on the recommendations and the clustering of the remuneration vehicle features; (2) the generating includes the processor generating selectable graphical elements for each lifecycle phase score; (3) receiving a user selection of one or more of the selectable graphical elements directs the processor to generate the one or more additional interfaces having the feature elements for the selected lifecycle phase. Recitation of these functions would likely serve to overcome the maintained rejection. Applicant is encouraged to contact the Examiner to discuss claim language to assist in overcoming the maintained rejection and expedite prosecution of the instant application.

With respect to any similarity between the of the instant claims and the example provided in accordance with the findings of the Court in McRO, Inc. v. Bandai Namco Games America Inc., Examiner notes that the present claims include a recitation of mathematical processes, as in McRO. However, the mathematics/morph weighting of McRO are necessarily oriented to processing functions of a computer, e.g., calculations which direct the computer-rendering of animations. In contrast, the mathematics of the instant claims are independent from any computer processing function, i.e., they are usable manually to assess payment product features and likely customer responses. However, Examiner agrees that the present invention, as noted 
  
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[4]	Previous rejection(s) of claims 1-20 (now claims 1, 3-10, 12-19, and 21-23 as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the 

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 10, and 19 are directed to a server, a system, and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1, 10, and 19 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 10, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of recommending remuneration vehicles (e.g., payment products) based on transaction data for a source (e.g., a merchant or vendor), which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to analyze transaction and procurement information/data of a merchant, and recommend a payment vehicle, such as a card, to the merchant to best fit the merchants profile and customers, which is an ineligible concept of Organizing Human Activity, namely: (1) fundamental economic principles or practices (e.g., methods of receiving and 
 
Further limitations are directed to ineligible Mathematical Concepts and/or processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 10. In particular, claim 10 includes:
“…receive procurement data…”, “…associate the procurement data...to remuneration vehicle features…”, “...retrieve...results of quantitative inquiries...”, “...retrieve the source procurement data that is associated with the specific source...” and “…generate...vehicle recommendation...based on the source procurement data and the benchmark and assessment structure…”. Considered as an ordered combination, the steps/functions of claim 10 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of recommending a remuneration vehicle (e.g., a payment product” to a source (e.g., a merchant offer payment products to customers) based on characteristics of the merchant, which is an ineligible concept of 

Further, under the revised guidance, mathematical concepts and mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps mathematical concepts and processes performable by human mental processing and/or by a human using pen and paper, representative claim 19 recites: “…associate the procurement data that is retrieved to remuneration vehicle features…”, “…perform ordinary least squares modeling techniques to determine a linkage between the remuneration vehicle features, gross development value, and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions…”, “…generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle…”, and “…generate one or more...recommendations…”. Respectfully, absent further clarification of the processing steps executed by the recited server/processor, one of ordinary skill in the art would readily understand that given sets of data characterizing a source/merchant and data related to benefits and attributes of payment products, one of ordinary CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101). Similarly, one of ordinary skill in the art could be readily relied upon to perform OLS techniques and linear regressions using pen and paper. 

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 10 that potentially integrate the exception include the “server”, “interface devices”, “data storage server”, and the “processor”. With respect to these potential additional elements, the claimed “server” is identified as communicating with the data storage server using the interfaces. The claimed “processor” is identified as being involved in the claimed processes, generally, as indicate by the indication that the processor is “configured to” perform the processes.

2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., a graph having particular content is generated, similarities are scored/calculated etc.) as associated with a respective “server” or “processor”. Beyond the general statement that data is retrieved, data is associated with vehicles, and a benchmarks and assessment structure is generated and used to make recommendations, the limitations provide no further clarification with respect to the functions performed by the “server(s) and ” and “processor” in producing the claimed result. A recitation of “configured to”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it” and/or a general linking of the claimed steps to a technical environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  associating data relationships and generating assessments), and sending and receiving information over a network. 



Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:



While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.


While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., recommendations and data); (2) storing and retrieving information and data from a generic computer memory (e.g., procurement data and results of inquiries); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., associating data to vehicle features, generating an assessment structure, and performing OLS/linear regression). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of recommending remuneration vehicles (e.g., payment products). In summary, the computer of the instant invention is facilitating non-technical aims, i.e., recommending remuneration vehicles (e.g., payment products), because it has been programmed to store, 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  



In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 1 and 19, directed to a server and computer-executable instructions stored on computer-readable media are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 3-9, 12-18, and 21-23 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[5]	Claims 1, 3-10, 12-19, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming the Art of Record

[6]	While the cited references (cited in the Office Action mailed 7 October 2020) disclose various methods and systems for recommending payment products based on analysis of merchant and customer information, data, and perceived preferences. At least Giles et al. and Grigg et al. disclose recommendation methodologies that can be consider merchant, i.e., source customized. While at least Giles et al. provides analysis of customer preferences, and therefore provides some teachings of predicting a customer response of reaction, this analysis by Giles et al. fails to “...determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data...” as presented in claims 1, 10, and 19 of the instant application. None of the above reference disclose a process of performing ordinary least square modeling...to determine a linkage between the remuneration vehicle features, gross development value, and the procurement data...[and]...generating a benchmark structure for predicting a recipient reaction that is based on a determination of the linkage between the remuneration vehicle features, the GDV, and the procurement data.

By extension, none of the above references disclose or otherwise render obvious “...the electronic processor, when executing the source-customized remuneration vehicle recommendation procedure, is configured to retrieve the procurement data from the data storage server, associate the procurement data that is retrieved to remuneration vehicle features, perform ordinary least squares (OLS) modeling techniques to determine a linkage between the remuneration vehicle features, gross development value (GDV), and the procurement data, the OLS modeling techniques including univariate and multivariate linear regressions...generate a benchmark and assessment structure for predicting a recipient reaction to a source-customized remuneration vehicle based on the results of the quantitative inquiries...and a determination of the linkage between the remuneration vehicle features, GDV, and the procurement data that is retrieved... and generate one or more remuneration vehicle recommendations, the one or more remuneration vehicle recommendations based on the source procurement data that is retrieved and on the benchmark and assessment structure...”, as required by claims 1, 10, and 19.


Prior Art Cited Not Applied

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kumaraguruparan et al., SYSTEMS AND METHODS TO GENERATE A LOCATION DEPENDENT ALERT IN A MOBILE DEVICE OF A USER, United States Patent Application Publication No. 2016/0328698

RELEVANT DISCLOSURE: Kumaraguruparan et al. in paragraphs [0039]-[0046] disclose a system and method for recommending a payment vehicle to a customer dependent on merchant type, i.e., source customerized.. The inventive system/method includes determining a merchant context/type and user preferences and recommending payment cards/vehicles and ranks the cards based on particular reward rules in relation to the transaction. Accordingly, Giles et al. disclose a recommendation process that is merchant-specific and customizes the recommendation to the customer based on transaction data. While the ranking of cards by attributes is a form of scoring, Kumaraguruparan et al. fail to provide scoring for itemized life-cycle elements of card features.


Conclusion

[8]	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683